DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Notice of Practice under Ex parte Quayle
This application is in condition for allowance except for the following formal matters: 
In the specification: 
Paragraph [0005], line 1: “wedge Also” appears instead of “wedge. Also” 
Paragraph [0033], lines 2-3: “202A-D” appears instead of “202A-202D” (there is no optical emission site D) 
Paragraph [0033], line 3: “204a-d” appears instead of “204A-204D” (there is no optical detection site D). 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133). 

Allowable Subject Matter
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a light detection and ranging (LiDAR) system comprising: a light source; an arrayed micro-optic having an array of optical emission sites configured to receive light from the light source so as to produce and project a two-dimensional array of light spots on a scene; receiver optics having an array of optical detection sites configured so as to be suitable for establishing a one-to-one correspondence between light spots in the two-dimensional array and optical detection sites in the receiver optics; a lens; a birefringent prism; a quarter wave plate, wherein the lens, the birefringent prism, and the quarter wave plate are arranged so that light travels from the arrayed micro-optic to the lens, from the lens to the birefringent prism, from the birefringent prism to the quarter wave plate, and from the quarter wave plate to the scene and wherein light reflected from the scene travels from the scene to the quarter wave plate, from the quarter wave plate to the birefringent prism, from the birefringent prism to the lens, and then from the lens to the receiver optics; and a mask having an array of apertures placed in the light path between the lens and the receiver optics, wherein each of the apertures is placed in front of a respective one of the optical detection sites.
The claimed limitations as recited in combination in independent claim 1 are neither anticipated by nor found allowable over the prior art of record. 
The closest prior art, Moebius et al. (US 20190162908), teaches a coupling interface arrangement for a photonic integrated circuit (PIC) device, the PIC including an interface coupling surface having optical grating elements arranged to form optical output locations that produce corresponding light output beams. A coupling lens couples the light output beams into a conjugate plane at a far-field scene characterized by one or more optical aberrations that degrade optical resolution of the light outputs. The optical grating elements are configured to correct for the one or more optical aberrations (Abstract).  
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations as recited in combination in independent claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
As mentioned above, a shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645